NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1923-17T1

CEDAR GROVE BAPTIST
CHURCH,

          Plaintiff-Respondent,

v.

JEROME BRANHAM,

     Defendant-Appellant.
____________________________

                    Submitted December 18, 2018 – Decided January 2, 2019

                    Before Judges Fisher and Hoffman.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Essex County, Docket No. C-
                    000217-16.

                    Coffy Law, LLC, attorneys for appellant (Emmanuel
                    Coffy and Ralph Gerstein, on the brief).

                    Celeste Dudley-Smith, attorney for respondent.

PER CURIAM

          Plaintiff Cedar Grove Primitive Baptist Church (the church) – a member

of the Northeastern Primitive Baptist Association (the association) –
commenced this General Equity action, alleging defendant Jerome Branham –

the church's pastor – first attempted to withdraw the church from the association

without proper authorization and later unlawfully locked out the church's acting

pastor, officers, and members, from the church's property on Mercer Street in

Newark.    The church sought an injunction barring Branham from church

property and other related relief.

      After a two-day bench trial, Judge Thomas M. Moore rendered fact

findings and concluded the church was entitled to the relief sought. Branham

appeals, arguing:

            I. [THE CHURCH] HAS FAILED TO ESTABLISH
            THAT IT HAS ANY DULY ENACTED BY-LAWS
            THAT GOVERN THE RIGHT OF A MEMBER
            CHURCH TO WITHDRAW FROM THE ASSOCI-
            ATION.

            II. EVEN ASSUMING THAT THE "ASSOCIATION
            GOVERNMENT" WAS A VALIDLY ENACTED BY-
            LAW, IT DOES NOT REQUIRE DEFENDANT TO
            OBTAIN A VOTE OF THE MEMBER OR MEMBERS
            BEFORE WITHDRAWING FROM THE ASSOCI-
            ATION.

            III. EVEN ASSUMING THAT [THE CHURCH'S]
            WITHDRAWAL FROM THE ASSOCIATION CON-
            STITUTED A BREACH OF THE AGREEMENT, THE
            COURT IMPOSED REMEDIES WHICH ARE NOT
            CALLED FOR EITHER BY THE AGREEMENT OR
            NEW JERSEY LAW.


                                                                         A-1923-17T1
                                       2
              IV. IF THIS COURT UPHOLDS THE [TRIAL]
              COURT DECISION TO ALLOW THE REMOVAL OF
              [BRANHAM] AS MINISTER AND TO ALLOW THE
              ASSOCIATION TO TAKE OVER THE PROPERTY
              OF THE . . . CHURCH, THEN [BRANHAM] IS
              ENTITLED TO RECOVER IN QUANTUM MERUIT
              FOR REPAIRS, MAINTENANCE AND IMPROVE-
              MENTS TO THE CHURCH.

We find insufficient merit in these arguments to warrant discussion in a written

opinion, R. 2:11-3(e)(1)(E), and affirm substantially for the reasons expressed

in Judge Moore's thoughtful and well-reasoned oral decision. We add only a

few brief comments.

      Judge Moore observed that, contrary to Branham's assertion, the church

had been an association member from the association's inception in 1927 and

without interruption until Branham told church elder and moderator, Alfonso

Tolliver, in July 2015, that he was "disassociating" from the association and

"taking the church with him." Tolliver objected and told Branham his actions

were out of order and contrary to association regulations. In September 2015,

the association met and voted to terminate Branham's leadership position with

the church.

      Judge Moore correctly recognized that the case presented a "primary

question": whether Branham was authorized to withdraw the church from the

association. The evidence, the judge concluded, compelled "a resounding no"

                                                                        A-1923-17T1
                                       3
to that question. In explaining, the judge described the manner in which the

church might disassociate and, by comparison, concluded proper procedure had

not been followed.     The judge concluded – on considering the association

regulations, the testimony he found credible, and the corroboration provided by

Branham's concealment of his actions for eight months, among other things –

that Branham lacked the authority to withdraw the church from the association,

and that Branham "knew that he had absolutely no right to do so in the manner

he did" but "did it anyway." Judge Moore's findings were well-supported by the

credible evidence and command our deference. See Rova Farms Resort, Inc. v.

Inv'rs. Ins. Co., 65 N.J. 474, 484 (1974).

      We lastly express our agreement with Judge Moore that his ability to

resolve the issues posed by this lawsuit was unimpeded by constitutional

principles that recognize a wall between church and state. The decision did not

require the court's determination of disputes about religious doctrine or

ecclesiastical policy, see McKelvey v. Pierce, 173 N.J. 26 (2002); Elmora

Hebrew Ctr., Inc. v. Fishman, 125 N.J. 404, 413 (1991), only whether

established procedures were followed. Both parties agree their disputes were

constitutionally justiciable.

      Affirmed.


                                                                       A-1923-17T1
                                        4